DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

CLAIM INTERPRETATION

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: measuring device in claims 14-26. Corresponding structure page 7 of specification and Fig. 1A (“total station”).
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the 

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-26 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claim 1 lines 1-5, it is unclear whether the control device (22), operating controller (12), and GNSS receiver (23) are part of the measuring device (11) or separate from the measuring device. According to Fig. 1B they are separate from the measuring device, however the grammar of the claim language makes it unclear. For purposes of art rejection, Examiner will interpret the language consistent with Fig. 1B.



Further regarding claim 1, lines 9-15 recite the control device determining the starting orientation, and lines 16-17 recite the measuring device moving in search of the target. According to the specification “[t]he measuring device 11 is moved from the starting orientation 32 in accordance with a preset routine in order to search for the target object” (page 9). The measuring device therefore appears to require information regarding the starting orientation in order to search for the target object - however the claim does not recite the measuring device receiving any such information. It is therefore unclear how the measuring device can search for the target. Examiner recommends reciting the control device communicating the starting orientation to the measuring device using the communication connection recited in lines 4-5.

The remaining claims are dependent.
Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 14 and 24-26 are rejected under 35 U.S.C. 103 as being unpatentable over Nichols (US 6,035,254, cited on IDS).

Regarding claims 14 and 24, Nichols teaches [NOTE: limitations not taught by Nichols are lined through; limitations added to explain Nichols’ teachings is italicized] a method for searching for a target object (36 Fig. 2B), which is moved along a path (“target is moving” 4:59; 5:54-61), by a measuring device (total station Fig. 2A) which has a first reference system (4:3-24 WGS 84, NAD 83). The target object is coupled to an operating controller (32A-B, 34, Fig. 2B) comprising a GNSS receiver (34 Fig. 2B) and a control device (“software routines or hardware logic” 6:11-20) and having a second reference system (that of the GNSS receiver) and which is connectable to the measuring device via a communication connection (between 22A-B and 32A-B Figs. 2A-B), comprising the steps of:
(S102, Fig. 6); 
transforming the current position coordinates of the operating controller from the second reference system into transformed position coordinates in the first reference system by themeasuring device by a known transformation function (6:52-56; 3:57-64);
determining by themeasuring device a starting orientation for the measuring device from the transformed position coordinates of the operating controller in the first reference system, wherein the measuring device in the starting orientation is aligned with the operating controller (3:30-39); and 
moving the measuring device in accordance with a preset routine to search for the target object (3:39-41; S106, S108, Fig. 6).
As indicated by the lined through language above, Nichols does not teach the control device performing the transforming and determining steps. Rather, Nichols teaches the measuring device performing said steps. However it would be trivial to adapt the control device to perform the steps. It would merely be a simple substitution of one known element for another to obtain predictable results, an exemplary rationale that supports a conclusion of obviousness, see KSR Int’l Co. v. Teleflex Inc. The predictable result would be the control device performing the transforming and determining steps rather than the measuring device. One of ordinary skill might be motivated to use the control device to perform the transforming and determining steps in order to reduce the processing load at the measuring device.
only if the measuring device has lost contact with the target object (claim 14 lines 6-8). The broadest reasonable interpretation of claim 14 requires only those steps that must be performed and does not include steps that are not required to be performed because the condition(s) precedent are not met. The steps recited in claim 14 lines 6-17 are not required to be performed unless the measuring device has lost contact with the target object. The broadest reasonable interpretation of claim 14 therefore does not require these steps. See MPEP 2111.04 II and Ex parte Schulhauser. Examiner would recommend amending lines 6-8 to include language such as “determining that the measuring device has lost contact with the target object”.

Regarding claim 25, Nichols’ GNSS receiver appears to be permanently installed in the operating controller (3:13-23).

Regarding claim 26, if not inherent, it would have been obvious to modify Nichols by connecting the GNSS receiver to the operating controller via a data interface in order to provide the controller with the GNSS data.

Claims 15-23 are rejected under 35 U.S.C. 103 as being unpatentable over Nichols (US 6,035,254, cited on IDS) in view of Buehlman (US 8,422,032, cited on IDS).


However, see Buehlman’s Fig. 1, abstract “transformation parameters”, claims 1 and 9, 5:61 – 6:16, and 10:59 – 11:46, esp. “time window”. Also see “fitting” at 8:58 – 9:46. Buehlman’s method would provide a more accurate transformation than Nichols’, which appears to rely only on GNSS positions taken at the measuring device and target object. It would have been obvious to modify Nichols in view of Buehlman because it is a simple substitution of one known transformation for another, and is further the use of a known technique to improve similar methods in the same way, both of which are exemplary rationales that support a conclusion of obviousness, see KSR Int’l Co. v. Teleflex Inc. 

Regarding claim 17, the timestamps are necessarily assigned by one of the measuring device and the control device, either of which would have been at least obvious to try. It would have been obvious to further modify Nichols by the control device assigning all timestamps as claimed because it is a matter of choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success is an exemplary rationale that supports a conclusion of obviousness, see KSR Int’l Co. v. Teleflex Inc.

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Cerniar (US 8,035,553) and Christopher (GB 2573090) provide teachings regarding coordinate transformations in surveying applications (see abstracts).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CASSI J GALT whose telephone number is (571)270-1469. The examiner can normally be reached Monday-Friday, 9AM - 5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ERIN HEARD can be reached on (571)272-3236. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/CASSI J GALT/Primary Examiner, Art Unit 3648